Citation Nr: 1119889	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent disabling for service-connected degenerative changes of the lumbosacral spine with spondylolisthesis, prior to April 7, 2010.

2.  Entitlement to an increased rating in excess of 20 percent disabling for service-connected degenerative changes of the lumbosacral spine with spondylolisthesis, beginning April 7, 2010.  

3.  Entitlement to an increased rating in excess of 50 percent disabling for service-connected sinusitis and rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, F.M., and the Veteran's wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1986, during the Vietnam Era and peacetime.  He served in Vietnam from November 1968 to June 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which granted increased ratings of 10 percent disabling each for service-connected degenerative changes of the lumbosacral spine with spondylolisthesis and sinusitis and rhinitis, effective January 31, 2005.  The Veteran disagreed with such ratings and subsequently perfected an appeal.   

In a June 2007 rating decision, the RO granted an increased rating of 50 percent disabling for service-connected sinusitis and rhinitis, effective January 31, 2005.  The Veteran continued to disagree with such rating.

In June 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

In November 2008, the Board remanded the increased rating claims to the AMC/RO for additional development, including the obtaining of outstanding Social Security Administration (SSA) records, obtaining outstanding VA treatment records since June 2005, obtaining outstanding treatment records from the Tyndall Air Force Base Family Practice Clinic since March 2005, contacting the Veteran regarding whether there are any outstanding private treatment records, and providing a new VA examination to determine the severity of the Veteran's service-connected lumbar spine disability.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the AOJ substantially complied with the November 2008 remand orders with regard to the increased rating claim for service-connected sinusitis and rhinitis and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

On Board remand, in a December 2010 rating decision, the RO granted an increased rating of 20 percent disabling, effective April 7, 2010, for the Veteran's service-connected degenerative changes of the lumbosacral spine with spondylolisthesis.  Although the RO granted an increased rating in excess of 10 percent disabling, a 20 percent disability rating is less than the maximum available rating; thus, the issue of entitlement to an increased rating for degenerative changes of the lumbosacral spine with spondylolisthesis remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issues of entitlement to an increased rating for the Veteran's service-connected degenerative changes of the lumbosacral spine with spondylolisthesis is as captioned above.  

The Board notes that during the pendency of the Veteran's appeal, the Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, in this case, the Board notes that the Veteran is in receipt of individual unemployability, effective March 10, 2008 (see December 2010 Rating Decision); thus, further consideration of a TDIU under Rice is not necessary.
 
The issues of entitlement to an increased rating in excess of 10 percent disabling for service-connected degenerative changes of the lumbosacral spine with spondylolisthesis, prior to April 7, 2010, and entitlement to an increased rating in excess of 20 percent disabling for service-connected degenerative changes of the lumbosacral spine with spondylolisthesis, beginning April 7, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected sinusitis and rhinitis is manifested by such symptoms as near constant sinusitis characterized by headaches, congestion, and pain and tenderness of the affected sinus and purulent discharge after repeated surgeries, but is not manifested by total laryngectomy, constant inability to speak above a whisper or to communicate by speech, stenosis of the larynx, or Wegener's granulomatosis rhinitis.  The sinusitis and rhinitis has been assigned a 50 percent rating, the maximum rating available under Diagnostic Code 6510.     

2.  The competent medical evidence does not show that the Veteran's service-connected sinusitis and rhinitis is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent disabling for service-connected sinusitis and rhinitis are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6510 (2010); Francisco v. Brown, 7 Vet. App. 55 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's increased rating claim for sinusitis and rhinitis was satisfied by February 2005, June 2008, and April 2010 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his claim; and of the Veteran's and VA's respective duties for obtaining evidence.  March 2006 and June 2008 attachments to notice letters also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473.  
While the March 2006, June 2008, and April 2010 letters were issued after the initial September 2005 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006, June 2008, and April 2010 letters were issued, the Veteran's claim was readjudicated in the December 2010 Supplemental Statement of the Case.  Therefore, any defect with respect to the timing of the March 2006, June 2008, and April 2010 VCAA notice letters have been cured.

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), post-service VA medical records, post-service private medical records, post-service treatment records from Tyndall Air Force Base Family Practice Clinic, SSA records, and statements submitted by or on behalf of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains a VA examination report dated August 2005 regarding the Veteran's service-connected sinusitis and rhinitis.  The VA examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Further, as noted, in the November 2008 remand, the Board remanded the increased rating claim for sinusitis and rhinitis in order to obtain outstanding SSA records, outstanding VA treatment records since June 2005, outstanding treatment records from the Tyndall Air Force Base Family Practice Clinic since March 2005, and to contact the Veteran regarding whether there are any outstanding private treatment records.  In an April 2010 VCAA notice letter, the AMC/RO requested that the Veteran provide all information regarding private treatment for his sinusitis disability.  In an April 2010 "Statement in Support of Claim" (VA Form 21-4138), the Veteran responded that he had "no more evidence to support [his] claim."  As the AOJ attempted to obtain any outstanding private treatment records identified by the Veteran, in light of the issuance of the April 2010 VCAA notice letter, and obtained outstanding SSA records, VA treatment records since June 2005, and treatment records from the Tyndall Air Force Base Family Practice Clinic since March 2005, the Board finds that the AOJ substantially complied with the November 2008 remand orders with regard to the increased rating claim for sinusitis and rhinitis and no further action is necessary in this regard.  See D'Aries, supra.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claim for sinusitis and rhinitis.


Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

In this case, the Veteran claims that his sinusitis and rhinitis disability is more disabling than contemplated by the 50 percent disability rating currently assigned.  

By way of history, the Veteran was awarded service connection for sinusitis and rhinitis in November 1986 and assigned a noncompensable rating, effective July 1, 1986, under Diagnostic Code 6510.  See November 1986 Rating Decision.  In January 2005, the Veteran filed a claim for reevaluation of his sinusitis and rhinitis disability because the disability had worsened.  See January 2005 "Statement in Support of Claim," VA Form 21-4138.  In a September 2005 rating decision, the RO granted an increased rating of a 10 percent disabling, effective January 31, 2005, on the basis of numerous non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  The Veteran appealed such decision.  In a June 2007 rating decision, the RO granted an increased rating of 50 percent disabling for service-connected sinusitis and rhinitis, effective January 31, 2005, on the basis of near constant sinusitis characterized by headaches, congestion, and pain and tenderness of the affected sinus and purulent discharge after repeated surgeries.  The Veteran continued to disagree with such rating.

The Veteran's current 50 percent rating for recurrent sinusitis is assigned under Diagnostic Code 6510 and the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2010).  Diagnostic Code 6510 indicates that a 50 percent rating is assigned for chronic sinusitis or pansinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2010).  A 50 percent rating is the maximum possible under the general rating formula; therefore, an increased rating is not possible under the criteria for rating sinusitis. 

The Board has considered whether there is any other schedular basis for granting a higher rating but no other diagnostic codes are applicable for rating the Veteran's sinusitis and rhinitis.  In this regard, although ratings in excess of 50 percent are possible under diagnostic codes upon a showing of total laryngectomy, constant inability to speak above a whisper or to communicate by speech, stenosis of the larynx, or Wegener's granulomatosis rhinitis (see 38 C.F.R. § 4.97, Diagnostic Codes 6518, 6519, 6520, 6524), the Board finds that the Veteran's manifestations of sinusitis and rhinitis, including near constant sinusitis characterized by headaches, congestion, and pain and tenderness of the affected sinus and purulent discharge after repeated surgeries, do not most nearly approximate these disabilities.  Therefore, rating his sinusitis by analogy to these conditions is not appropriate, and an increased rating is not warranted.  

Because there is no higher evaluation available under which to rate the Veteran's sinusitis and rhinitis, the preponderance of the evidence is against his claim for an increased evaluation.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the foregoing reasons, the Board finds that the claim for a schedular rating in excess of 50 percent for sinusitis and rhinitis must be denied because the maximum allowable schedular rating has been assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).  

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected sinusitis and rhinitis disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected sinusitis and rhinitis disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's sinusitis and rhinitis symptomatology is fully addressed by the respective rating criteria under which such disability is rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, even if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In this regard, there is no evidence that his sinusitis and rhinitis disability causes marked interference with employment.  Further, the evidence fails to show that the disability picture created by the sinusitis and rhinitis is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 50 percent disabling for his service-connected sinusitis and rhinitis disability.  In denying such increased rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased rating in excess of 50 percent disabling for service-connected sinusitis and rhinitis is denied.


REMAND

The Veteran also seeks entitlement to an increased rating for service-connected degenerative changes of the lumbosacral spine with spondylolisthesis (specifically, an increased rating in excess of 10 percent disabling for service-connected degenerative changes of the lumbosacral spine with spondylolisthesis, prior to April 7, 2010, and an increased rating in excess of 20 percent disabling for service-connected degenerative changes of the lumbosacral spine with spondylolisthesis, beginning April 7, 2010).  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As noted, in November 2008, the Board remanded the increased rating claim for service-connected degenerative changes of the lumbosacral spine with spondylolisthesis to the AMC/RO for additional development, including providing a new VA examination to determine the severity of the Veteran's service-connected lumbar spine disability.  

On Board remand, in a December 2010 rating decision, the RO granted an increased rating of 20 percent disabling, effective April 7, 2010, for the Veteran's service-connected degenerative changes of the lumbosacral spine with spondylolisthesis.  See also December 2010 Supplemental Statement of the Case.  The Board notes that  in granting an increased rating of 20 percent disabling, the RO indicated that it relied on the findings of an April 7, 2010 VA examination regarding the lumbar spine.  However, complete review of the claims folder is negative for any examination report containing the findings and opinion of the April 7, 2010 VA examiner.  A copy of this examination report should be associated with the claims folder if it was conducted.  If an April 7, 2010 VA examination was not conducted, there may have been an error in the December 2010 rating decision, granting an increased rating for 20 percent disabling for the service-connected lumbosacral spine disability, effective April 7, 2010 (the date of the VA examination).  Thus, the evidence regarding the Veteran's lumbosacral spine disability is incomplete for rating purposes.  
  
Further review of the evidence of record indicates that the RO requested a Compensation and Pension (C&P) examination regarding the nature and severity of the Veteran's lumbosacral spine disability.  See June 2010 C&P Exam Inquiry.  Such examination was scheduled for July 31, 2010.  See June 2010 C&P Examination Notice Letter.  However, no results of any current VA examination regarding the Veteran's lumbosacral spine disability are contained in the record because the Veteran failed to report to the examination scheduled for July 2010.  See July 2010 C&P Spine Examination Note.  

The evidence of record indicates that a notification letter of the C&P spine examination was mailed to the Veteran's previous address of record (see See June 2010 C&P Examination Notice Letter), despite correspondence from the Veteran that his address changed and prior notifications and correspondence from the AMC/RO to the Veteran's new address of record beginning with an April 2010 VCAA notice letter.  Thus, absent notification from the Veteran otherwise, the Board finds that VA was required to communicate with the Veteran at his new address of record as noted on a March 2010 "Statement in Support of Claim," VA Form 21-4138.  Significantly, the Board notes that all notifications and correspondence from the AMC/RO were mailed to the Veteran's new address of record as noted in the March 2010 "Statement in Support of Claim," VA Form 21-4138, beginning with the April 2010 VCAA notice letter and including the December 2010 Supplemental Statement of the Case.  

The Board further finds that the VA's duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) have not been fulfilled when there is a question whether VA has provided notice to the Veteran using the last address provided by the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).      

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain a copy of the April 7, 2010 C&P examination and associate it with the Veteran's claims folder.  

If the April 7, 2010 C&P examination report is not available or a C&P examination was not conducted, the Veteran should be rescheduled for a VA examination regarding the current extent and severity of his service-connected lumbosacral spine disability.  

The Veteran should be sent notice of the examination to the address indicated in his March 2010 "Statement in Support of Claim," VA Form 21-4138, and as correctly noted in the April 2010 VCAA notice letter and the December 2010 Supplemental Statement of the Case notice letter.

If any of the above correspondence are returned to the RO/AMC as undeliverable, all documents indicating such should be associated with the claims folder, in addition to evidence of any further attempts deemed necessary by the RO/AMC to obtain the Veteran's current address.         

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies, including x-ray studies, deemed helpful by the examiner should be conducted in conjunction with the examination.

During examination of the lumbar spine, the examiner is specifically requested to describe applicable active ranges of motion (flexion, extension, rotation, and combined range of motion) in terms of degrees.  
The examiner should also indicate (a) whether there is ankylosis of the thoracolumbar or entire spine, and if so, whether the ankylosis is favorable or unfavorable (38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine); and (e) the frequency and duration of any incapacitating episodes intervertebral disc syndrome (IDS) of the lumbar spine (38 C.F.R. § 4.71a, Formula for Rating IDS Based on Incapacitating Episodes).

The examiner should also comment on the effects of pain, weakness, and exacerbating episodes on range of motion and functionality due to the Veteran's service-connected lumbar spine disability.  The examiner should also discuss the effects of the service-connected lumbar spine disability on the Veteran's employment and activities of daily living, if any.  A complete rationale for any opinion expressed should be included in the examination report.
The claims folder, a copy of this REMAND, and a copy of the general rating formula for diseases and injuries of the spine must be made available to and reviewed by the examiner prior to the examinations.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.   

2.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's increased rating claims for service-connected degenerative changes of the lumbosacral spine with spondylolisthesis, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.       

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to 


(CONTINUED ON NEXT PAGE)
cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


